Opinion by
Montgomery, J.,
Appellant was last employed by the United States Government as an instrument overhaul helper at the Olmsted Air Force Base, Middletown, Pennsylvania, for approximately forty months. He voluntarily resigned from his job when his employer advised him that he must choose between continuing his employment or his education. He was simultaneously attending evening classes at the Penn State University Center, Harrisburg, Pennsylvania, when he was advised that he had to work a rotating shift which made it impossible for him to continue his schooling. The appellant contends that his rights have been violated for several reasons, chiefly, that other employes with the same skills and pay rates were permitted to arrange their work schedule so that they could attend classes.
Under the Federal Social Security Act amendment of September 1, 1954, 68 Stat. §§1131-1135, 42 U.S.C.A. §§1362-1370, enabling the unemployment compensa*416tion authorities of the various states to act as agents of the federal government in extending unemployment compensation benefits to covered federal employes, the Pennsylvania compensation authorities are required to accept as final and conclusive the findings of the federal employing agency with respect to whether the claimant has performed federal service, the amount of remuneration for such service, and the reasons for termination of such service. Neumeyer Unemployment Compensation Case, 187 Pa. Superior Ct. 321, 144 A. 2d 606.
Here the report of the federal agency and the testimony clearly discloses that the appellant chose to pursue his education rather than his federal employment, and duly submitted his resignation. Such reason is not of a necessitous and compelling nature as required by the law and he is therefore ineligible for benefits under §402(b) (1) of the Unemployment Compensation Law.
Appellant’s argument that the applicable provisions of the Social Security Act are unconstitutional is irrelevant to this proceeding and his right to question the constitutionality of this section must be raised before federal authorities under federal law. Johnson Unemployment Compensation Case, 199 Pa. Superior Ct. 194, 184 A. 2d 134.
Decision affirmed.